Citation Nr: 1546425	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned at an August 2011 video-conference hearing.  A hearing transcript is in the electronic claims file.  In a February 2012 decision, the Board remanded the claims on appeal for further records development and new VA examinations.

Pursuant to the Board's February 2012 remand directives, the RO obtained VA medical records (VAMRs) from VAMC Poplar Bluff from 1989 to the present and provided the Veteran with new VA examinations to determine the etiology of his orthopedic and groin disabilities.  See August 2013 Supplemental Statement of the Case (SSOC).

In August 2013, the RO granted service connection for neck strain with mild degenerative changes and assigned an initial 10 percent disability rating, effective from March 24, 2008.  In the same month, the Veteran submitted a timely notice of disagreement (NOD) with both the 10 percent disability rating and the effective date of service connection, i.e., March 24, 2008.  The RO has acknowledged receipt of the Veteran's NOD and is taking appropriate action in response.  See RO Letter to the Veteran, dated August 27, 2013.  Thus, remand of these claims for the issuance of a statement of the case (SOC) is not required at this time.   See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issues of entitlement to service connection for a bilateral knee disability, bilateral hip disability, and groin disability are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disability, diagnosed as degenerative joint disease of the lumbar spine, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his back disability relates to service.  See July 2015 Informal Hearing Presentation.  The claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having arthritis of the spine, see April 2012 VA Examination Report, and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a back disability may be established on a presumptive basis by showing that the disability manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Further, every veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, and/or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on a veteran's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the claimant demonstrates an increase during service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.   38 U.S.C. § 1153; 38 C.F.R. § 3.306.   To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  A record of the history of a pre-service disease or condition does not constitute a notation of such condition.  Crowe v. Brown, 7 Vet. App. 238, 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease does not need to be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted on an induction examination where an orthopedic examiner diagnosed "bunions," despite also stating that there was "no problem [with the Veteran's] feet.").

The Veteran's June 1968 report of medical examination does not establish that the Veteran had a back disability that pre-dated service.  Pre-service medical evidence documents that the Veteran fractured his low back in an April 1967 motor vehicle accident and was hospitalized due to a resulting compression fracture at T12 and L1.  February 1968 Private Medical Records (PMRs).  Despite the Veteran's documented back injury, the June 1968 entrance examination shows that the Veteran's spine and musculoskeletal system were normal based on a clinical evaluation.  The examining military officer's written comments document that the Veteran injured his back in a "car wreck," was treated for a compression fracture at L3 and L4 prior to service, and experienced low back pain as a result of the April 1967 motor vehicle accident.  His written comments are not sufficiently clear to clearly establish that the Veteran continued to experience back pain, or that a back condition was still present, at the time of service entrance.

The Veteran's service treatment records (STRs) document extensive back problems in service.  In October 1968, the Veteran was treated for low back pain on several occasions; X-rays of the low back were normal.  In March 1970, he was placed on profile due to back problems.  The following month (April 1970), the Veteran reported experiencing a "pulling pain" on the right side of his upper back and in June 1970 he presented with "lower back pain."  In July 1970, he presented stooped over and with low back pain.  He reported a history of back pain with exacerbated symptoms over the last one and a half months and was placed on light duty.  See also August 1970 STRs.  In September 1970, the Veteran reported a two year history of low back pain and that his symptoms sometimes become so severe that he can hardly walk.  His physical examination was essentially normal, but he reported that his symptoms had become exacerbated by recent marching exercises.  He was instructed to complete his duties "as tolerated."  The Veteran continued to report back problems through the end of 1970.  See November 1970 STRs (reporting exacerbated symptoms and that the Veteran was placed on profile); December 1970 STRs ("The condition became intermittent with long symptom free periods, and has now been incapacitating for nearly six months.").

In January 1971, the Veteran reported "flare of back pain" and was placed on bed rest and permanent profile.  In March 1971, he was hospitalized for back problems.  The Veteran's service separation examination notes that the Veteran suffered from "chronic low back syndrome" and his report of medical history indicates back trouble during service.  March 1971 Reports of Medical Examination and History.

Post-service medical records establish that the Veteran has a chronic back disability.  In May 1991, the Veteran reported experiencing chronic back pain and X-rays revealed minimal degenerative lipping in the lumbar spine and no abnormalities in the thoracic spine.  May 1991 VAMRs.  The physician noted no obvious bone lesion or arthritic process.  In September 1991, the Veteran was diagnosed as having degenerative joint disease and continued to complain of back pain.  See also November 1991, March 1992, and April 1992 VA Medical Certificates.  In December 1991, a private physician noted that the Veteran had multiple spinal problems and that these problems were "marked."  In April 199,2 a private physician diagnosed the Veteran as having spinal arthritis and residual compression vertebra.

The Veteran continued to report and receive treatment for chronic back pain through 2000 and into the present.  See November 2004 VAMRs; July 2006 PMRs; January and July 2009 VAMRs.  In February 1994, he presented with back pain and in May 1996 he was diagnosed as having back osteoarthritis.  January 1999, May 2000, and February 2002 PMRs (noting chronic low back pain).  In February 1999, X-rays revealed degenerative changes at L1-3.  In May 2010, the Veteran presented with back pain and was diagnosed as having degenerative joint disease and spinal arthritis.  Similarly, in October 2011 he was assessed with chronic back pain and his dosage of pain medications (tizanidine) was increased to better manage his symptoms.  September 2011 VAMRs.  X-rays taken in April 2012 reveal mild degenerative changes in the Veteran's spine.  April 2012 VAMRs.  VA records from September 2012 note an antalgic gait due to back pain and records from July 2013 note that the Veteran walks with the use of a cane.

In April 2012, a VA examiner diagnosed the Veteran has having mild degenerative arthritis.  He noted that the Veteran injured his back in the 1967 motor vehicle accident and that "[a]t age 61 it is not likely that his arthritis has advanced beyond a natural progression."  In November 2012, the same VA examiner issued a clarifying opinion in which he stated that the Veteran's spinal arthritis resulted from the 1967 motor vehicle accident which resulted in a back fracture and that because the Veteran's current arthritis was no more than mild, it was not aggravated by service.  November 2012 Addendum Opinion ("[B]ecause the arthritis is classified as mild, this would most likely be an expected, natural progression of the pre-service injury, NOT an aggravation beyond natural progression.").

In February 2014, another VA examiner diagnosed the Veteran as having degenerative joint disease of the lumbar spine and opined that the Veteran's low back disability does not relate to service or to his service-connected ischemic heart disease.

The lay evidence suggests that the Veteran has experienced ongoing back problems during and after service.  The Veteran has repeatedly stated that he has experienced back pain since service and that his current back problems relate to a diving accident in service.  See September 1991 SSA Records; March 1998 Statement; November 1998 RO Hearing Transcript; August 2011 Board Hearing Transcript; May 2003 Statement; July 2010 VAMRs.  At the November 1998 RO hearing, the Veteran testified that he made a full recovery at his 1967 motor vehicle accident and subsequent 30-day hospitalization.  At the November 2000 Board hearing, the Veteran testified that he experienced back problems beginning in basic training-"All, all the time I was in the military, I never, ever carried a back pack on my back, ever."-and reiterated that he injured his back (lumbar strain) in a June 1970 diving accident.  He also testified that he experienced intermittent back problems after service, which he managed, in part, through self-medication.  A February 1998 letter from fellow service member A.B. corroborates the Veteran's testimony that he injured his back in an in-service diving accident.

Giving the Veteran the benefit of the doubt, the June 1968 examiner's comments do not constitute a notation of pre-existing back problems and/or a back disability.  See Crowe, 7 Vet. App. at 240.  The June 1968 military examiner's finding that the Veteran's spine was normal on service entrance suggests that the Veteran did not have back pain on entrance and, subsequently, that the spinal fracture that resulted from the April 1967 motor vehicle accident had resolved prior to service.  The contemporary medical evidence also suggests that the Veteran's back fracture had healed prior to service entrance.  See June 1968 Report of Medical History (denying recurrent back problems prior to service entrance); May 1967 PMRs (noting an "old healed fractures initially demonstrated on Aril 24, 1967"); January 1968 PMRs (finding "satisfactory healing of the compression fractures of T-12 and L-1 with no significant residual changes").  In addition, the fact that the military examiner identified problems at L3 and L4 rather than at L1 and T12 (as noted in pre-service private medical records) further indicates that his written comments represent a reported history, rather than a careful review of the medical evidence.  Thus, the presumption of soundness applies and the Veteran is presumed to have been in sound condition at the time he entered service, at least with respect to his low back.

The Veteran's lay statements are sufficient to establish that he injured his back in service and that the injury resulted in chronic back pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  His statements are also sufficient to establish that he has experienced back pain to various degrees since service separation in March 1971.  Id.; see also November 1998 RO Hearing Transcript; August 2011 Board Hearing Transcript; February 1998 Statement by Service Member A.B.  Moreover, the Veteran's statements align with medical evidence that clearly documents significant back problems during and after service.  See October 1968 & March 1970-December 1970 STRs; March 1971 Reports of Medical Examination and History; December 1991 and April 1992 PMRs; November 2004 VAMRs; July 2006 PMRs; January and July 2009 VAMRs.  Thus, the lay evidence establishes a continuity of symptomatology between the Veteran's current back disability and service.

In contrast, the April 2012 VA examination, with November 2012 addendum opinion, has limited probative value.  The Board's finding that the Veteran's current back disability did not pre-date service renders the April 2012 examination report largely inadequate, since the VA examiner found that the Veteran's back disability pre-existed service.  Moreover, the examiner's argument that the Veteran's back disability was not aggravated by the rigors of service does  not align with STRs, which document several instances where the Veteran's symptoms became exacerbated during his military service.  July 1970 STRs (presenting stooped over with low back pain); September 1970 STRs (reporting that back pain can interfere with his ability to walk and worsens after marching exercises); November 1970 STRs (placing the Veteran on profile); December 1970 STRs (reporting that the Veteran's back pain had become incapacitating).  Further, the lay evidence establishes that the Veteran re-injured his back in service due to a diving accident-see February 1998 Statement-and the post-service medical evidence suggests that the Veteran's current back symptoms are moderate, not mild as documented in the April 2012 examination report.  See December 1991 PMRs (noting marked pain); September 2011 VAMRs (increasing the Veteran's pain medication dosage).  For the afore mentioned reasons, the April 2012 VA examiner's opinion is flawed and outweighed by the Veteran's statements regarding the etiology of his back disability.

To the extent that the February 2014 medical examination finds that the Veteran's current back disability does not relate to service, it also has limited probative value.  The examiner finds that "the determination was sec to the mva prior to AD," but he fails to identify what is meant by "the determination" and does not account for an entrance examination that does not clearly note a pre-existing back disability on service entrance.  Consequently, the February 2014 medical examination report fails to provide a clear rationale in support of its opinion.

In summary, the evidence is in equipoise.  The benefit-of-the-doubt rule applies and service connection for degenerative joint disease of the lumbar spine is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.




REMAND

The Veteran's claims of entitlement to service connection for a bilateral knee disability, bilateral hip disability, and a reported groin disability are remanded for further development, to include providing new VA medical opinions.

As an initial matter, remand is necessary to ensure that all the Veteran's VA medical records are associated with the claims file (or are otherwise accounted for).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In August 2013, the Veteran expressed disagreement with the August 2013 Supplement Statement of the Case (SSOC), which denied the service connection claims currently on appeal.  August 2013 Report of General Information.  The Veteran expressed disagreement with the August 2013 decision (SSOC) "because he has spent the last 6 months in the Ft. Knox hospital, which has never happened before."  Although the Veteran's statement clearly suggests that he was treated at a VA medical facility at Fort Knox, the evidence of record does not indicate that VA attempted to obtain these records or that they were otherwise associated with the claims file.  Thus, remand is necessary to obtain or otherwise account for these records-records that the Veteran clearly identifies as supporting his claims.

The Veteran's claim of service connection for a bilateral knee disorder must be remanded to ensure compliance with the Board's February 2012 remand directives and that VA provide the Veteran with an adequate VA examination.  Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (requiring substantial compliance with Board remand directives); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


In February 2012, the Board remanded the claim of entitlement to service connection for a bilateral knee disorder for a new VA examination.  The Board directed the VA examiner to provide "complete rationale[s] for your opinions."  The April 2014 VA examiner failed to follow the Board's directive and the examination report is inadequate to decide the claim.  The examiner opined that the "veterans left knee condition had its onset during the [1967] motor vehicle accident" and that "[h]is military career did not cause the left knee condition to advance beyond its natural progression and the right knee more than likely related to the left knee condition rather than the diving accident."  Although the examiner provided a rationale in support of his opinion that the Veteran's left knee disability pre-dated service, he did not explain why the Veteran's left knee disorder was not aggravated by physical rigors of service.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion."); see also Gabrielson v. Brown, 7 Vet. App. 36 (1994), Sklar v. Brown, 5 Vet. App. 140 (1993).  Remand is necessary to obtain a new medical opinion, with supporting rationale, as to whether the Veteran's current bilateral knee disability relates to service or is attributable to a service-connected disability.

The claim of entitlement to a bilateral hip disorder must also be remanded for a new VA examination.  The April 2012 examiner found that the Veteran's hip disorder did not pre-date service and was not caused by service.  He reasoned that the Veteran's "hips are more likely related to the bilateral knee condition."  Thus, the issue of entitlement to service connection for a bilateral hip disorder is inextricably intertwined with the issue of entitlement to service connection for a bilateral knee disability and adjudication of the hip disability issue must be deferred pending adjudication of the knee disability issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


The case is REMANDED for the following actions:

1. Make arrangements to obtain any VA medical records (VAMRs) that relate to the Veteran's medical treatment at VAMC Louisville (located inside Ireland Army Community Hospital) in Fort Knox, Kentucky.  Also make arrangements to obtain any outstanding VAMRs dated from March 2014 onward.

2. Then, obtain an addendum opinion from a VA physician as to the etiology of the Veteran's bilateral knee and hip disabilities and reported groin disability.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must note its review.

Schedule a new examination only if deemed necessary by the VA examiner rendering the addendum opinions.

Knees and Hips

The examiner must answer the following questions:   

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  [For the purposes of this opinion, the examiner should accept as true that the Veteran did not have a pre-existing left knee condition prior to service entrance.]

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In making the above assessments (a through d) please consider that the Veteran is presumed to have undergone the normal rigors and physical stress of combat service, particularly during his service in Vietnam, in addition to the Veteran's contentions that he injured his hips and knees during a dive from the high dive in service.  Please also note the Veteran's in-service complaints and treatment related to his hips in the service treatment records.

(e) Whether it is at least as likely as not (50 percent or greater probability) that any current right hip, left hip, right knee, and/or left knee disorder was either (i) caused by, or (ii) aggravated (permanently worsened) by the Veteran's degenerative joint disease of the lumbar spine to include by any altered gait associated therewith?

The examiner must provide a clear and complete rationale for the opinion(s) rendered.


Groin 

The examiner must answer the following question:   

(a)  Does the Veteran have a current (i.e., during the pendency of the claim) groin disability?  If the examiner finds that a current disability does not exist, he or she must explain why diagnosis is not possible.  Any explanation must address the Veteran's reports of groin pain and reconcile these reports with the examiner's finding that no current groin disability exists.

If the VA examiner diagnoses the Veteran as having a current groin disability, he or she must also provide answers to the following questions:

(b) Whether it is at least as likely as not (50 percent or greater probability) that the current groin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this assessment, please consider that the Veteran is presumed to have undergone the normal rigors and physical stress of combat service, particularly during his service in Vietnam, in addition to the Veteran's contentions that he injured his groin during a dive from the high dive in service.  Please also note the Veteran's in-service complaints and treatment related to his groin in the service treatment records.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the current groin disorder was either (i) caused by, or (ii) aggravated (permanently worsened) by the Veteran's degenerative joint disease of the lumbar spine to include by any altered gait associated therewith?

The examiner must provide a clear and complete rationale for the opinion(s) rendered.

3. Next, review the medical examination report to ensure that it satisfies the remand directives.  If the report is deficient in this regard, return it to the examiner for further discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


